DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 09/30/2021.  Claims 1-16 and 19-34 are pending in this application and have been considered below.  Claims 17-18 and 35-36 are canceled by the applicant.

3.	The rejection under 35 USC 112(b) to claims 1-16 and 19-34 is corrected by the amendment.  Therefore, the rejection is withdrawn.

4.	Applicant arguments regarding the rejection under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20180227302) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

Applicant’s argument (1): "the NAS policy control data being based on a subscription to the telecommunications network, the subscription being associated with the user, the NAS policy control data comprising at least one authorization parameter 


Examiner’s response: The examiner respectfully disagrees with applicant’s argument above.  In figure 3 below, Lee illustrates an example of a process flow 300-b that supports session management authorization token (par 0082). Process flow 300-b may include UE 115, that may be examples of UE 115 as described herein with reference to FIG. 1 and FIG. 3A. Process flow 300-b may also include AMF component 205-a, SMF component 305, SEAF component 210-a, AUSF/ARPF component 215-a, and PCF component 245-a, that may be examples of AMF component, SMF component, UPF component, SEAF component, and AUSF/ARPF component (par 0082).  
Also, in paragraph 0041, Lee teaches “The SMF may, in some aspects, interface with a policy control function (PCF) that may include subscription information on one or more services associated with a network slice and/or UE. The SMF may also interface with a third-party authentication, authorization, and accounting (AAA) server (e.g., that may authorize sponsored zero-rated sessions). The SMF, in some examples, may authorize the PDU session for the network slice based on a subscription of the UE. The AMF may service one or more network slices (i.e., logical data networks). A network slice PDU session creation may in some aspects be authorized by the SMF based on service or network slice subscription information that may not be accessible by the AMF. In some examples, the SMF may derive an authorization token based on a security key known only to the UE and SMF, to protect information (e.g., data packets, 
In paragraph 0017, Lee Teaches “means, or instructions for delivering authentication message exchanges between the UE and an AAA server over a session management (SM) non-access stratum (NAS) connection between the UE and a SMF, and over an SM NAS connection between the SMF and the AAA server. Some examples of the method, apparatus, and non-transitory computer-readable medium described above may further include processes, features, means, or instructions for receiving an indication from the AAA server whether the UE may be authorized to establish the PDU session for the logical data network in response to the authentication message exchanges.”  
In paragraph 0067, Lee teaches “the group of logical data networks 225 may include a first logical data network 225-a, a second logical data network 225-b, and a third logical data network 225-c. The group of logical data networks 225 may additionally include an SMF component 230 and a user plane function (UPF) component 235. Communication links 260 shown in wireless communication system 200 may include uplink (UL) transmissions from UE 115 to one or more network entities (e.g., AMF component 205, SEAF component 210, AUSF/ARPF component 215, RAN component 220, group of logical data networks 225, and PCF component 245), or downlink (DL) transmissions, from one or more of the network entities (e.g., AMF component 205, SEAF component 210, AUSF/ARPF component 215, RAN component 220, group of logical data networks 225, and PCF component 245) to UE 115.”  

Therefore, Lee does teach  "the NAS policy control data being based on a subscription to the telecommunications network, the subscription being associated with the user, the NAS policy control data comprising at least one authorization parameter  identifying whether the user is permitted to transmit user data over the NAS" as recited  in claims 1, 9, 19 and 27.

    PNG
    media_image1.png
    530
    816
    media_image1.png
    Greyscale

Applicant’s argument (2): However, Lee's exchanging of security messages and brief description of PCF functionality simply does not teach or 20  Attorney Docket No.: 1557-1094PUS (P071876US01)U.S. Application No.: 16/622,797suggest the claimed PCF authorizing a UE to transmit user data over the NAS control plane.

Examiner’s response: In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., PCF authorizing a UE to transmit user data over the NAS control plane) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 




5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-16, 19-20, 22-28 and 30-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20180227302) (hereinafter Lee).


    PNG
    media_image1.png
    530
    816
    media_image1.png
    Greyscale

	Regarding claims 1, 9, 19 and 27:
As shown in figures 1-18, Lee discloses a network node for use as an Access Mobility Function, AMF (205 in figure 2), for controlling a transmission of user data over (par 0017, 0067-0068) of a telecommunications network (figures 1-5), the network node comprising: 
a receiver configured to: 
receive NAS policy control data from a Policy Control Function, PCF (par 0041), the NAS policy control data (par 0017, 0067-0068) identifying a user, the NAS policy control data being based on a subscription to the telecommunications network, the subscription being associated with the user, the NAS data policy control data comprising at least one authorization parameter identifying whether the user is permitted to transmit user data over the NAS (see figure 3B, par 0041, par 0076-0087); and 
receive from one of a User Equipment (115 in figure 3B), UE, and an Application Server (205a in figure 3B), AS, an NAS transmission request identifying the user and requesting transmission of the user data over the NAS (see figure 3B, par 0041, par 0076-0087); and 
an NAS transmission authorizer (see 385 in figure 3B) configured to control whether the transmission of the user data over the NAS should be authorized based on the authorization parameters and the NAS transmission request (par 0040-0044, par 0087).

Regarding claims 2, 10, 22 and 30:
Lee further discloses wherein the authorization parameters comprise at least one of
whether the user is permitted to transmit the user data over the NAS (see figure 3B, abstract); 4Attorney Docket No: 1557-1094PUS (P71876_US 1)
at least one payload type that the user is permitted to transmit over the NAS; 
an authorized rate at which the user may transmit the user data over the NAS; and 
a maximum number of authorized requests for the user.  

Regarding claims 3 and 11:
Lee further discloses wherein when the authorization parameters (see 385 in figure 3B) comprise at least one payload type (see figure 3B, abstract) (in the specification of instant application, page 3, lines 19-24, the applicant discloses “It has been considered to transmit different kinds of payload types over NAS (e.g.20 Session Management (SM) signalling, Short Messaging Service (SMS) etc.). For example, one proposal is that when a UE needs to transmit a payload over the NAS, the UE creates an NAS Transport message indicating Payload Type (e.g. SMS, SM signalling), additional forwarding information, if needed, and the actual Payload.”  Thus, the examiner makes his broadest reasonable interpretation in light of the applicant’s specification that “session management” to be “payload type”.  Applicants are reminded that MPEP teaches “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis”) that the user is permitted to transmit over the NAS, wherein the NAS transmission request comprises data identifying a payload type to be transmitted, the NAS transmission (par 0040-0044, par 0087).  

Regarding claims 4 and 12:
Lee further discloses wherein when the authorization parameters comprise the authorized rate at which the user may transmit the user data over the NAS, the network node further comprising an NAS transmission controller configured to control the transmission of the user data over the NAS based on the authorized rate (see figures 3 A-B, par 0040-0044, 0074-0076, 0085-0087).  

Regarding claims 5, 13, 23 and 31:
Lee further discloses wherein the authorized rate at which the user may transmit the user data over the NAS is at least one of a rate per Data Network Name, DNN, per Public Land Mobile Network, PLMN (par 0022, 0040), and per network slice.  

Regarding claims 6, 14, 24 and 32:
Lee further discloses wherein the authorized rate at which the user may transmit the user data over the NAS comprises at least one of an uplink rate and a downlink rate (see uplink and downlink in figures 3 A-B, par 0040-0044, 0074-0076, 0085-0087).  


Regarding claims 7, 15, 25 and 33:
Lee further discloses wherein the NAS policy control data further comprises at least one enforcement action and wherein the NAS transmission authorizer is configured to undertake at least one of the at least one enforcement action if at least one of the authorization parameters is not met (see figures 3 and 5, par 0040-0044, 0074-0076, 0085-0087).  

Regarding claims 8 and 16:
Lee further discloses wherein the NAS policy control data further comprises at least one trigger identifying at least one event, and wherein the network node further comprises an event controller configured to monitor transmission of the user data over the NAS and to control a transmitter to transmit to the PCF a request for updated NAS policy control data if one of the at least one event occurs (see figures 3 and 5, par 0040-0044, 0074-0076, 0085-0087).

Regarding claims 20 and 28:
Lee further discloses wherein the NAS policy data determiner (370 in figure 3B) is further configured to determine the NAS policy control data based on at least one dynamic condition (par 0085, 0109). 

Regarding claims 26 and 34:
Lee further discloses wherein the NAS policy control data further comprises at least one event trigger identifying at least one event (par 0077-0078, 0084), and (par 0041), the network node further comprising an NAS policy updater configured to determine updated NAS policy control data based on the occurred event, and further configured to control the transmitter to transmit the updated NAS policy control data to the AMF (see figures 3 and 5, par 0040-0044, 0074-0076, 0085-0087).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Faccin et al. (US 20180227743) (hereinafter Faccin).
Regarding claims 21 and 29:
Lee discloses all of the subject matter as described above except for specifically teaching wherein the dynamic conditions comprise at least one of: a time at which the user data may be transmitted over the NAS; a Radio Access Technology, RAT, type; and a load on the telecommunications network.
However, Faccin in the same field of endeavor teaches wherein the dynamic conditions comprise at least one of: a time at which the user data may be transmitted over the NAS; a Radio Access Technology, RAT, type (par 0052); and a load on the telecommunications network.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use a Radio Access Technology, RAT as taught by Faccin to modify the system and method of Lee in order to the selected access and mobility management function (AMF) along with the registration request (par 0052) (see KSR Rationale: Combining prior art elements according to known methods to yield predictable result). 


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KABIR A TIMORY/Primary Examiner, Art Unit 2631